Citation Nr: 1447749	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for rosacea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.W.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2014, the Veteran testified before the undersigned at a Board hearing at the RO via video conference.


FINDING OF FACT

Rosacea is attributable to service.  


CONCLUSION OF LAW

Rosacea was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service treatment records do not reflect complaints, findings, treatment, or diagnosis of rosacea.  The Veteran, however, is competent to report that rosacea was incurred in service and that it has existed from service to the present, as he asserted during his Board hearing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In fact, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

There are a vast number of lay statements in this case including from the Veteran's siblings, uncles, and friends.  These individuals stated that they observed that the Veteran had a red nose when he returned from service and since that time.  In addition, the evidence indicated that the Veteran did not have a skin problem when he went into the service, but was treated by doctors for this problems after he was discharged from service.  The Veteran also submitted copies of medical appointment documents and checks that were paid for dermatological treatment since the late 1960's after the Veteran was released from active duty.  The actual medical records are unavailable for review as the physicians have died.  The current VA medical records establish that the Veteran has a diagnosis of rosacea.

The Board finds that the lay evidence is both competent and credible.  The Veteran and the other lay persons are competent to observe the Veteran's red skin tone and skin disorder on his nose.  They also are credible in their reports, particularly with the supporting documentary evidence of post-service skin treatment, which tends to show that the Veteran had rosacea at the time he was discharged from service and then continuously to the present time.  The Board recognizes that there is no medical opinion in this case; however, the lay evidence is persuasive and the Board must allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for rosacea is warranted.


ORDER

Service connection for rosacea is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


